Citation Nr: 1016597	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-06 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to the service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1964 and from October 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In October 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge in a hearing conducted at the RO.  
A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board finds that further development is required before 
the appeal can be adjudicated.

The Veteran asserts his cardiac disorder is due to or 
aggravated by his service-connected PTSD.  Review of the 
claims file shows that the Veteran's service-connected PTSD 
may contribute to some degree to his cardiac symptoms; see 
opinion letters from private cardiologist Jerald A. Young 
dated in August 2003 and January 2005; see also VA 
examinations performed in February 2008 and February 2009.  
Dr. Young's January 2005 letter indicated that stress was a 
"significant contributor" in the development of coronary 
artery disease in the Veteran's case.    
While suggestive of some link between the PTSD and coronary 
artery disease, it remains unclear if the relationship is 
"at least as likely as not" and also whether the 
contributing stress from the Veteran's PTSD resulted in 
coronary artery disease or aggravated an already-existing 
heart disorder.  Thus, the opinions currently of record do 
not address with sufficient clarity the question of whether 
this Veteran has a cardiac disorder that is caused by or 
permanently worsened by his service-connected PTSD, and in 
fact the VA examiners reports appear to be internally 
inconsistent in this regard. 

The Board notes that 38 C.F.R. § 3.310 was amended during the 
course of the Veteran's appeal, effective October 10, 2006, 
in order to conform VA's regulation to the Court's decision 
in Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In that 
decision the Court held that the term "disability" as used 
in 38 U.S.C.A. § 1110 referred to impairment of earning 
capacity, and that such definition mandated that any 
additional impairment (emphasis supplied) of earning capacity 
resulting from an already service-connected condition shall 
be compensated.

Under the revised regulation, the rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR Part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310(b) (2007-2009).  However, this 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The, the Veteran should be afforded 
an examination by a physician with 
sufficient expertise to determine the 
etiology of his current cardiac 
disorder(s).  If possible, the 
examination should be performed by a 
physician other than the VA examiner 
previously involved, in order to obtain a 
fresh opinion. 

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran has a 
cardiac disorder that was either (1) 
caused or (2) permanently worsened to any 
degree by his service-connected PTSD.  
The rationale for the opinion expressed 
should also be provided.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

2.  Upon completion of the above, 
readjudicate the claim on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, furnish to the Veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

					(CONTINUED ON NEXT PAGE)




This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


